Title: To Thomas Jefferson from John Edgar, 4 March 1808
From: Edgar, John
To: Jefferson, Thomas


                  
                  
                     
                     To Thomas Jefferson Esquire 
                        President of the United States—
                     
                        before 4 Mch. 1808
                     
                  
                  The undersigned Inhabitants of the County of Randolph in the Indiana Territory with feelings of gratitude and respect beg leave to approach the first Magistrate of their Country while they offer him some reasons why they thus presume to trespass on his patience—The late death of Thomas T Davis Esquire hath caused a vacancy in the Supreme Court of the Territory: an appointment to which is highly interesting to your Petetioners—Their future welfare is not only deeply concerned in the choice of an enlightened and impartial Judge, but that he should unite with those qualities, experience, and an knowledge of the state of the Country—If these considerations were insufficient to apologize for this address, with reluctance they would mention others;—It has been said that a Man now at the City of Washington, who has long since rendered himself obnoxious to your petetioners is attempted to be palmed upon them as their Judge—but they are emboldened to hope this measure will not succeed while the gift is in the hands of so discriminating a Judge of Merit as Thomas Jefferson—The inconveniences and hardships to which they are exposed—are innumerable, arising from the want of an easy and frequent intercourse with a Judge of the Territory—and it is all important to your petetioners that a Judge should be appointed who would reside among them—
                  If the vacancy is to be filled from the Territory—(your petetioners presume not to dictate), yet they hope they shall be pardoned the suggestion—that there is no Man whom from his integrity—his experience—and abilities—possesses the confidence of the People of the Illinois Country in a more unlimited degree—, than Elisha Backus Esquire—whose appointment would be most grateful to the feelings of your petetioners—
                  As in duty bound they will ever pray—
                  
                     J Edgar 
                     
                     
                        and 26 other signatures
                     
                  
               